61 F.3d 901
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronnie Earl MELTON, Defendant-Appellant.
No. 94-7488.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 28, 1995Decided:  July 6, 1995.

Ronnie Earl Melton, Appellant Pro Se.  Michael R. Smythers, Assistant United States Attorney, Norfolk, VA;  Thomas More Hollenhorst, Assistant United States Attorney, Alexandria, VA, for Appellee.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, while we grant Appellant's motion to file a supplemental informal brief, we affirm on the reasoning of the district court.*  United States v. Melton, Nos.  CR-91-526-A and CA92-1817-AM (E.D. Va.  Oct. 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We find that the district court's failure to consider Appellant's motion to amend his Sec. 2255 motion to be harmless error in this case because the claim Appellant sought to advance in that motion was without merit.  The amendment to the United States Sentencing Commission, Guidelines Manual, Sec. 3E1.1 (Nov.1992), is not retroactive.  See USSG Sec. 1B1.10